Fourth Court of Appeals
                                   San Antonio, Texas
                                          October 2, 2020

                                       No. 04-20-00477-CV

       IN THE INTEREST OF F.B.C.L., B.A.I.L, L.K.A..L., J.J.W.L., CHILDREN,

                   From the 166th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2019-PA-01116
                           Honorable Laura Salinas, Judge Presiding


                                          ORDER

       On August 17, 2020, the trial court signed a final judgment terminating appellant’s
parental rights to her children. Because this is an accelerated appeal, the notice of appeal was
due to be filed on September 8, 2020. See TEX. R. APP. P. 4.1(a), 26.1(b), 28.4. A motion for
extension of time to file the notice of appeal was due to be filed on September 23, 2020. See id.
R. 26.3. On September 16, 2020, appellant filed her notice of appeal. Although appellant filed a
notice of appeal within the fifteen-day grace period allowed by Rule 26.3, she did not file a
motion for extension of time.

         A motion for extension of time is necessarily implied when an appellant, acting in good
faith, files a notice of appeal beyond the time allowed by Rule 26.1 but within the fifteen-day
grace period provided by Rule 26.3 for filing a motion for extension of time. See Verburgt v.
Dorner, 959 S.W.2d 615, 617 (Tex. 1997) (construing the predecessor to Rule 26). However,
the appellant must offer a reasonable explanation for failing to file the notice of appeal in a
timely manner. See id.; TEX. R. APP. P. 26.3, 10.5(b)(1)(C); see also Hone v. Hanafin, 104
S.W.3d 884, 886–87 (Tex. 2003) (holding “a reasonable explanation” is any plausible statement
of circumstances indicating that failure to timely file was not deliberate or intentional but was the
result of inadvertence, mistake or mischance, and that “any conduct short of deliberate or
intentional noncompliance qualifies as inadvertence, mistake or mischance”) (citation ommitted).

        It is therefore ORDERED that appellant file, within fifteen days from the date of this
order, a response presenting a reasonable explanation for failing to file a notice of appeal in a
timely manner. If appellant fails to respond within the time provided, the appeal will be
dismissed. See TEX. R. APP. P. 42.3(c). All other appellate deadlines are suspended until further
order of this court.
                                              _________________________________
                                              Rebeca C. Martinez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 2nd day of October, 2020.



                                              ___________________________________
                                              MICHAEL A. CRUZ, Clerk of Court